DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on November 2, 2021 were received and fully considered. No claims were amended. Upon further consideration, Examiner agrees that the claimed invention has sufficient written description under 35 USC 112A. Examiner also believes that the claimed invention is allowable over the prior art of record. Please see below for more detail.

Election/Restrictions
Claims 16-35 are allowable. The restriction requirement as set forth in the Office action mailed on September 21, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 27-30 is withdrawn.  Claims 27-30 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 16, and all dependent claims thereof, recites, in part, “determining, in the first connection test, that the primary connection can not be established, and subsequently carrying out a second connection test comprising a step of determining whether a secondary connection, different from said first connection, can be established between the measuring device and the portable relay device; on determining in the second connection test step that the secondary connection can be established, carrying out a secondary transfer step comprising transferring the operating data from the measuring device to the portable relay device, by said secondary connection, said operating data being determining from the measurement signal; following said step of secondary transfer carrying out a third connection test step, comprising a step of determining whether a tertiary connection can be established between the portable relay device and the data processing server; and on determining in the third connection step that the tertiary connection can be established, carrying out a tertiary transfer step comprising transferring the operating data from the portable relay device to the data processing server by said tertiary connection,” which is allowable over the prior art of 
Therefore, claims 16-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791